Citation Nr: 0022027	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  99-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for neurodermatitis.  

2.  Entitlement to a higher disability evaluation for 
bilateral hearing loss.

3. Entitlement to a higher disability evaluation for 
tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945.

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  

In December 1999, the veteran accepted a video conference 
hearing in lieu of a previously requested Travel Board 
hearing.  A video conference hearing was held on March 22, 
2000.  At the hearing, it was agreed that the record would be 
left open for a period of 60 days to allow the veteran an 
opportunity to submit additional evidence.  The veteran 
requested an extension of the time within which to submit 
evidence in April 2000.  The Board will accept the evidence 
received in June 2000.


FINDINGS OF FACT

1.  Neurodermatitis was not shown in service or within the 
first post-service year, and competent evidence relating 
neurodermatitis to service has not been presented or secured, 
thus the claim of entitlement to service connection for that 
disorder is not plausible.

2.  On April 2, 1999, prior to the promulgation of a decision 
in the appeal, notification was received from the veteran 
that he was satisfied with a 10 percent evaluation for 
tinnitus.  A 10 percent evaluation was assigned for tinnitus 
in a June 1999 rating decision.  

3.  On November 22, 1999, prior to the promulgation of a 
decision in the appeal, a request was received from the 
veteran of a withdrawal of his appeal regarding entitlement 
to an evaluation in excess of 10 percent for bilateral 
hearing loss.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
neurodermatitis is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).

2.  The criteria for withdrawal of a Notice of Disagreement 
by the veteran as to the claims of entitlement to evaluations 
in excess of 10 percent for bilateral hearing loss, and for 
tinnitus, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 1991); 38 C.F.R. §§ 20.201, 20.204(a), (c) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he currently has neurodermatitis 
that originated in or is otherwise related to his period of 
service, and that service connection should be established on 
that basis.  Specifically, he argues that although there is 
no reference to neurodermatitis in his service medical 
records, he did experience and was treated for 
neurodermatitis shortly after discharge, and that he was told 
by the treating physicians that the neurodermatitis was due 
to his war experiences.  The veteran states that he was, in 
fact, hospitalized for almost a year following service for 
the disorder, and that he currently suffers from the same 
disease.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  

If not shown during service, service connection may 
nevertheless be granted for certain organic diseases of the 
nervous system if shown disabling to a compensable degree 
during the first post service year under 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991 & Supp. 1999) and 38 C.F.R. §§ 
3.307, 3.309 (1999).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (1999).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The threshold question in any matter regarding service 
connection, including the issue under consideration herein, 
namely entitlement to service connection for neurodermatitis, 
is whether the veteran's claim is well grounded under 
38 U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  There must be more than a mere allegation; the claim 
must be accompanied by evidence that justifies a belief by a 
fair and impartial individual that the claim is plausible.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The United States Court of Appeals for Veterans' Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).

Moreover, where a determinative issue involves a medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992). 

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an applicable 
presumption period; (b) evidence showing post-service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and post-service symptomatology.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495- 97 (1997).  
Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Ibid.

The first element that must be satisfied is competent medical 
evidence of a current disability in the form of a medical 
diagnosis.  The earliest and only references in the claims 
file to the diagnosis of neurodermatitis, per se, are 
contained in 1948 and 1949 VA outpatient and hospitalization 
treatment records.  The most current medical records in the 
veteran's claims file dated between 1987 and 1996, do not 
contain a diagnosis of neurodermatitis, but they do contain 
references to the diagnoses and treatment of the veteran for 
various skin disorders, including dyshidrosis; palmar 
psoriasis; dermatitis; endogenous eczema; allergic contact 
dermatitis; irritant contact dermatitis; seborrheic 
dermatitis; "nummular eczema, probably a variant of atopic 
eczema"; rule out photodermatitis; and "dermatitis, 
probably atopic".  

Notwithstanding, it is noted that "neurodermatitis" is 
defined as "a general term for a dermatosis presumed to be 
caused by itching due to emotional causes; it is also used to 
refer to neurodermatitis circumscripta and sometimes 
neurodermatitis disseminata (atopic dermatitis)."  Dorland's 
Illustrated Medical Dictionary 886 (26th ed. 1981).  

Consequently, for the limited purpose of making a "well 
grounded" determination, given that the veteran's skin 
disorder has been diagnosed on at least two recent occasions 
as probable atopic dermatitis, and given that atopic 
dermatitis is defined as a variant of neurodermatitis, the 
Board may concede that the record contains some evidence of a 
diagnosis that the veteran currently has the disorder 
claimed.  

The next question for consideration is whether there is 
medical evidence of a nexus between an in-service disease or 
injury and the veteran's currently diagnosed neurodermatitis 
at issue.  As to the veteran's own opinions that this 
disorder is related to his experiences in service, he is not 
qualified to render a medical opinion and his statements 
cannot serve as competent medical evidence of the etiology of 
any current disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" are the private medical treatment reports, 
and the VA outpatient and hospitalization treatment records.  
As noted, a complete review of the medical evidence fails to 
reveal any medical opinion or physician's comments supporting 
the veteran's contention that neurodermatitis, or for that 
matter, any of his variously diagnosed skin disorders are 
related to service or that pertinent disability was 
manifested to a compensable degree within a year of service 
discharge.  

In that regard, the Board notes that in a February 1992 
treatment record, the examining private physician stated 
under the heading of the History of the Present Illness, that 
"the veteran had been having trouble with his palms for over 
a year," and that he had a "history of having 
neurodermatitis in the past when he was honorably discharged 
from the Air Force."  Following examination, the examiner 
stated that the most likely diagnosis was severe dyshidrosis.  
The Board notes further that in a September 1995 treatment 
record, the examining private physician noted under the 
heading of the Past History, that the veteran had dermatitis 
"going back to when he was in the Air Force or came out of 
it at about the age of 21."  Following examination, the 
assessment was "dermatitis, probably atopic." 

Although these two physicians' statements were made within 
the context of medical examination reports, they cannot serve 
to well ground the veteran's claim since they were each 
categorically based on the history provided by the veteran.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (evidence which 
is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that examiner 
does not constitute competent medical evidence for purposes 
of rendering a claimed well grounded).  The Board finds as a 
matter of fact, that nothing in the contemporaneous record 
suggests that either of the examiners in question had 
filtered, enhanced, or added medico-evidentiary value to the 
lay history through their medical expertise.  LeShore v. 
Brown 8 Vet. App. 406, at 409 (1995).  The history provided 
by the veteran is not in significant part supported by the 
objective evidence of record (i.e., the service medical 
records).  See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  See also 
LeShore v. Brown, 8 Vet. App. 406 (1995).

As to the veteran's assertion that several of his private 
physicians have told him since service that his skin disorder 
is a result of his service, it is pointed out that a lay 
person's statement about what a physician told him or her, 
cannot constitute medical evidence of etiology or nexus that 
is generally necessary in order for a claim to be well 
grounded.  The connection between what a physician said and 
the layman's account of what the physician purportedly said, 
filtered as it was through a layman's sensibilities, is 
simply too attenuated and inherently unreliable to constitute 
"medical" evidence.  Robinette v. Brown, 8 Vet. App. 77 
(1995).  

Finally, the Board finds that the evidence does not present 
or suggest the existence of an alternative avenue to service 
connection for dermatitis founded upon 38 C.F.R. § 3.303(b), 
since there is no showing of the existence of the chronic 
disorder at issue in service or during any potentially 
applicable presumptive period.  Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  

The Board must conclude that the veteran has not satisfied a 
requisite for a well grounded claim with respect to the claim 
of entitlement to service connection for neurodermatitis, 
namely medical evidence of a nexus between an in-service 
disease or injury and the claimed disabilities.  

The veteran is advised that in order to present a well-
grounded claim of service connection for neurodermatitis, he 
must submit competent medical evidence showing he currently 
has any such disorder that is linked or related to service or 
to a service-connected disability.  See 38 U.S.C.A. § 5103(a) 
(West 1991); Robinette v. Brown, 8 Vet. App. 69 (1995); 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Since a well-
grounded claim has not been submitted, and there is no 
indication of the existence of pertinent evidence that could 
make the claim well grounded, the VA is not obligated by 
statute to assist the veteran in the development of facts 
pertinent to his claim of service connection for this 
disorder.  38 U.S.C.A. § 5107(a).  Epps v. Gober, 126 F.3d 
1464 (1997).  

Withdrawn Appeals

The December 1998 rating decision also granted the veteran's 
claims of entitlement to service connection for tinnitus and 
for bilateral hearing loss, and assigned 0 percent 
evaluations to those disorders.  Thereafter, in January 1999, 
the veteran filed a notice of disagreement that included 
disagreement with evaluations assigned for the service-
connected tinnitus and bilateral hearing loss.  In rating 
decisions of June 1999 and September 1999, respectively, the 
RO increased to 10 percent the disability evaluations of the 
veteran's service-connected tinnitus and bilateral hearing 
loss.  Since those awards were less than the maximum 
evaluation available for each disorder, these increased 
rating issues essentially remained in appellate status.  See 
AB v. Brown, 6 Vet. App. 35, 38 (1993).

Prior to the promulgation of a decision in the appeal, 
notification was received from the veteran on April 2, 1999, 
that he was satisfied with a 10 percent evaluation for 
tinnitus, and on November 22, 1999, a request was received 
from the veteran of a withdrawal of his appeal regarding 
entitlement to an evaluation in excess of 10 percent for 
bilateral hearing loss.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Notice of Disagreement may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.204(a)(c) 
(1999).  Withdrawal may be made by the appellant or by his or 
her authorized representative, except that a representative 
may not withdraw a Notice of Disagreement filed by the 
appellant personally without the express written consent of 
the appellant.  38 C.F.R. § 20.204(c) (1999).  The appellant 
has expressed satisfaction with the disposition of the issue 
concerning the evaluation for tinnitus, and has withdrawn the 
appeal as to the claim of entitlement to an evaluation in 
excess of 10 percent for bilateral hearing loss and, hence, 
there remain no allegations of errors of fact or law for 
appellate consideration as to those issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of the 
denial of those claims and they are dismissed.


ORDER

The claim of entitlement to service connection for 
neurodermatitis is denied.  

The appeals as to the claims of entitlement to evaluations in 
excess of 10 percent for bilateral hearing loss and for 
tinnitus are dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 
- 9 -


- 1 -


